Citation Nr: 0331298	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-20 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 
1996, for the grant of service connection for a left hip 
scar.

2.  Entitlement to an effective date prior to January 30, 
1996, for the grant of service connection for a residuals of 
a left ankle sprain.

3.  Entitlement to an effective date prior to January 30, 
1996, for the grant of service connection for residuals of a 
left sacroiliac strain.

4.  Entitlement to an initial rating in excess of 10 percent 
prior to January 30, 1996 and in excess of 20 percent after 
January 30, 1996 for residuals of a left hip fracture.


REPRESENTATION

Veteran represented by:	Widener University Volunteer 
Legal Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In a March 1999 rating decision, the RO 
implemented a November 1998 Board decision and granted 
service connection for residuals of a left hip fracture 
(including a left hip scar), residuals of a left ankle 
fracture and left sacroiliac sprain as secondary to a 
service-connected right foot disability and assigned initial 
disability ratings, effective from January 30, 1996.  
Subsequently, in a September 2002 decision, the RO granted 
entitlement to an earlier effective date for service 
connection for residuals of a left hip fracture of June 1978 
and assigned an initial 10 percent rating effective from June 
1978 and a 20 percent rating effective from January 30, 1996.  
In that same decision, entitlement to effective dates prior 
to January 30, 1996 for service connection for a residuals of 
a left ankle sprain, a left hip scar and residuals of a left 
sacroiliac strain was denied.

The Board observes that the veteran characterized his request 
for a higher initial rating to include entitlement to an 
earlier effective date prior to January 30, 1996, for an 
initial rating of 20 percent for residuals of a left hip 
fracture.  Since the appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating for residuals of a left hip 
fracture, it is not the present level of disability that is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, an earlier 
effective date for a 20 percent rating is part and parcel of 
his increased rating claim.  For purposes of clarity, the 
issue has been characterized as described on the title page 
of this decision.

In a December 2001 rating decision, the RO held that new and 
material evidence had not been presented to reopen a claim of 
clear and unmistakable error (CUE) in an October 1978 
decision.  Although the veteran submitted a timely notice of 
disagreement (NOD) with that decision; he did not perfect an 
appeal following the issuance of a statement of the case 
(SOC) in September 2002.  Therefore, this issue is not before 
the Board for appellate consideration. 

In April 2003, the veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge; a 
copy of the transcript is associated with the record.  At 
that hearing and in a contemporaneously filed brief in 
support of his appeal, the veteran appears to have raised 
claims for increased ratings for his right foot, left hand, 
residuals of a left sacroiliac strain, left ankle and left 
hip scar disabilities and for entitlement to a total rating 
based on individual unemployability (TDIU).  These issues are 
referred to the RO for appropriate action.

Also in April 2003, the veteran formally withdrew an appeal 
for VA compensation benefits based upon the provisions of 
38 U.S.C.A. § 1151 for residuals of a left hip fracture.  As 
the appeal has been withdrawn, the Board lacks jurisdiction 
over this issue as well.

Appellate consideration of the issues of entitlement to an 
effective date prior to January 30, 1996, for the grant of 
service connection for a residuals of a left ankle sprain, 
entitlement to an effective date prior to January 30, 1996, 
for the grant of service connection for residuals of a left 
sacroiliac strain, and entitlement to an initial rating in 
excess of 10 percent prior to January 30, 1996 and in excess 
of 20 percent after January 30, 1996 for residuals of a left 
hip fracture will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In December 1977, the veteran fell, fracturing his left 
hip; he underwent surgery to fix the bone in place later in 
the same month, resulting in a left hip surgical scar.

2.  On June 16, 1978, the RO received the veteran's claim for 
service connection for residuals of a hip fracture secondary 
to his service-connected right foot disability.

3.  In an October 1978 rating decision, the RO denied service 
connection for residuals of a left hip fracture.

4.  On November 24, 1978, the RO received an NOD with that 
decision, in which the veteran also requested an RO hearing; 
the RO issued an SOC in December 1978 but no substantive 
appeal was received within one year of notice of the October 
1978 decision.

5.  On January 30, 1996, the veteran submitted a request to 
reopen a claim for service connection for residuals of a left 
hip fracture.  

6.  In a November 1998 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for residuals of a left hip 
fracture, reopened and granted the claim.

7.  In a March 1999 rating decision, the RO implemented the 
Board's November 1998 decision and, in pertinent part, 
granted service connection for residuals of a left hip 
fracture and a tender left hip scar and assigned 20 and 10 
percent initial ratings, respectively, effective from January 
30, 1996. 

8.  In a September 2002 decision, the Decision Review Officer 
(DRO) determined that the veteran's original 1978 claim for 
service connection for residuals of a left hip fracture had 
remained in continuous appellate status since that time 
because the veteran had not been scheduled for the RO hearing 
he had requested, and assigned an earlier effective date for 
service connection for residuals of a left hip fracture, 
retroactive to the date of claim in June 1978.


CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for a left hip surgical scar is June 16, 1978, the date of VA 
receipt of the original claim for service connection for 
residuals of a left hip fracture.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.400 (1978, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues on appeal as 
VA has complied with the notice and duty to assist provisions 
of the VCAA.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, the Board notes that 
collectively, in statements of the case (SOCs) issued in 
April 2000 and December 2002, a September 2002 supplemental 
statement of the case (SSOC), the statements of the Acting 
Veterans Law Judge, and various letters to the veteran, VA 
has advised him of the information needed to substantiate his 
claim for entitlement to an earlier effective date for 
service connection for a left hip scar.  In addition to his 
testimony at a Travel Board hearing, both the veteran and his 
representative have provided additional argument and 
evidence.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service VA medical 
records, VA examination reports dated in September 1978 and 
November 1998, private hospital records dated from December 
1977 to January 1778 and received in May 1995, various 
statements from the veteran and his representative have been 
associated with the claims file.  The veteran and his 
representative have been given the opportunity to supplement 
the record.  A transcript of the veteran's testimony at a 
Travel Board hearing and additional statements from the 
veteran and his representative have been associated with the 
claims file.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
establish an earlier effective date for a left hip scar.  

In light of the foregoing, the Board finds no prejudice 
accrues to the veteran by proceeding with the adjudication of 
the appeal.  Moreover, in light of the disposition reached 
below, the Board finds that there has been no prejudice to 
the veteran, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Effective Date for Grant of Service Connection for a Left Hip 
Scar

A.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1978 & 2003).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (1978 & 2003).  

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim.  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (1978 & 2003).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1978 & 2003).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  38 
C.F.R. § 3.400 (1978 & 2003).  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Although an exception allowing the 
effective date to extend back to the date of the veteran's 
separation from service exists in cases where the application 
for benefits is received within a year of the veteran's 
separation from service, that exception is inapplicable to 
this case, since the disability at issue, the left hip scar, 
resulted from surgery performed in 1977, more than ten years 
after his discharge from service.

B.  Analysis

In February 1977, the veteran underwent a sural nerve graft 
to his service-connected left hand.  His right sural nerve 
was excised from his right lower leg area and grafted into 
his left wrist and hand.  In December 1977, he slipped and 
fell, fracturing his left hip.  Surgery at a private hospital 
was required to reset the left hip bone; when the surgical 
incision healed, a scar was formed on the veteran's left hip.  

The veteran submitted a claim for service connection for 
residuals of a left hip fracture as secondary to his service-
connected right foot disability in June 1978.  The RO 
received his claim on June 16, 1978.  This is the first and 
earliest indication contained in the claims file that the 
veteran desired service connection for residuals of an injury 
to his left lower extremity.  In a VA Form 21-4138, the 
veteran contended that service connection for a right foot 
disorder was warranted due to the loss of feeling in his 
right foot resulting from the nerve graft done in January 
1977 by VA.  He maintained that he had no feeling in his 
right foot and that he fell and broke his hip as a result of 
loss of feeling in his right foot.  He requested service 
connection for the broken hip as secondary to the right foot 
disability.  In an October 1978 decision, the RO granted 
service connection for excision of the sural nerve of the 
right leg (donor site) and assigned a 10 percent rating, 
effective from April 1, 1977; but denied service connection 
for residuals of a left hip fracture as unrelated to the 
removal of part of the sural nerve in the right leg (right 
foot disability).

On November 24, 1978, the RO received an NOD to that decision 
with regard to denial of service connection for a hip 
disorder, in which the veteran also requested an RO hearing.  
The RO issued an SOC in December 1978 but no substantive 
appeal was received within one year of notice of the October 
1978 decision.

On January 30, 1996, the veteran submitted a claim to reopen 
the previously-denied claim for service connection for 
residuals of a left hip fracture.  In the claim, he referred 
to copies of private hospital records showing surgical 
treatment for a left hip fracture sustained in December 
1977,which had been submitted in May 1995.  

In this regard, the St. Francis Hospital report, showing the 
veteran's hospitalization from December 1977 to January 1978, 
does not represent an informal claim for service connection 
for residuals of an injury to the left hip.  This report, 
standing alone, does not indicate in any way that the veteran 
was seeking service connection for residuals of an injury to 
the left hip, or indicate that such residuals were in any way 
related to the veteran's right foot disability.  Thus, the 
private hospital report may not be considered an informal 
claim for service connection under the provisions of 
38 C.F.R. § 3.155 or 38 C.F.R. § 3.157.

In a February 1996 decision issued in April 1996, the RO 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for residuals of a left hip fracture.  In June 
1996, the RO confirmed this determination.  

In May 1998, the veteran testified at a Travel Board hearing 
that after his surgery at St. Francis Hospital, he sought VA 
treatment and informed the physician of what happened.  He 
stated that VA physicians informed him that they could not 
treat him and all they could do was give him aspirins, 
because he was in pain, limped and was still recovering from 
the surgery.  The veteran indicated that he just wanted the 
residuals of the hip fracture service connected and claimed 
no other problems except his original service-connected left 
hand and right foot (donor site) disabilities.  Subsequently, 
in a November 1998 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for residuals of a left hip 
fracture, reopened and granted the claim.

In a March 1999 rating decision, the RO implemented the 
Board's November 1998 decision and, in pertinent part, 
granted service connection for residuals of a left hip 
fracture and a tender left hip scar and assigned 20 and 10 
percent initial ratings, respectively, effective from January 
30, 1996.  The veteran filed an NOD with the effective date 
of the grant of service connection for the left hip scar and 
left hip fracture residuals, indicating that they all should 
have been effective in April 1977, although he did not 
explain his rationale for choosing that particular date.

In a September 2002 decision, the Decision Review Officer 
(DRO) determined that the veteran's original 1978 claim for 
service connection for residuals of a left hip fracture had 
remained in continuous appellate status since that time 
because the veteran had not been scheduled for the RO hearing 
he had requested in November 1978.  The DRO then assigned an 
effective date for service connection for residuals of a left 
hip fracture retroactive to the date of claim in June 1978.

At an April 2003 Travel Board hearing, the veteran indicated 
his belief that when he filed his claim in 1978, VA never 
really looked at the records.  He further stated that the VA 
did not give him an examination to find out all the 
disabilities that he had at that time.

Based on the foregoing, in particular, the DRO's finding that 
the 1978 claim for service connection for residuals of a left 
hip fracture remained in continuous appellate status because 
the veteran had not been scheduled for a requested RO 
hearing, the Board holds that a concomitant effective date of 
June 16, 1978, for the grant of service connection for a left 
hip scar is warranted.

The veteran's original service-connection claim was received 
by the RO on June 16, 1978, for residuals of a left hip 
fracture, to include a scar.  Thus, as an original claim, the 
earliest date for which entitlement to service connection for 
residuals of a left hip fracture to include a scar could be 
granted is the date of receipt of the veteran's claim, which 
was June 16, 1978.  See 38 C.F.R. § 3.400(b)(2).  

An effective date earlier than June 16, 1978, date of receipt 
of the original claim, is not warranted.  See 38 C.F.R. § 
3.400.  Although the veteran contends that an effective date 
of April 1977 should be granted, this contention is not 
supported by the facts of the case.  The surgery which 
created the left hip scar took place in December 1977; 
meaning that there was no scar disability prior to the 
surgery.  Because the veteran did not file a claim for 
entitlement to service connection for the left hip fracture 
residuals, including the surgical scar, until June 1978, and 
the VA was not otherwise on notice of either the fracture, 
the surgery, or the veteran's intention to file a claim for 
compensation, there is no basis in law for the assignment of 
an earlier effective date.  Therefore, an effective date of 
June 16, 1978, the date of receipt of original claim for 
service connection for residuals of a left hip fracture, is 
awarded.  In implementing this grant, the RO will be 
responsible for assigning the appropriate disability 
rating(s) for the left hip surgical scar between June 1978 
and January 1996.


ORDER

The appeal for an earlier effective date of June 14, 1978, 
for the grant of service connection for a left hip surgical 
scar is granted.


REMAND

The duty to assist includes obtaining pertinent non-VA and VA 
treatment records when necessary for an adequate 
determination.  

With regard to the veteran's claims for earlier effective 
dates for the grants of service connection for a left ankle 
disability and a left sacroiliac sprain, it is unclear 
whether there may be outstanding treatment records which have 
not yet been associated with his claims file.  As explained 
above, VA treatment records may sometimes serve to establish 
an informal claim for compensation benefits.  38 C.F.R. 
§ 3.157.  Specifically, the veteran testified that he may 
have gone to the VA for treatment in 1985.  He also testified 
that he was prescribed braces for his knee and ankle in 
addition using a water cast that he purchased himself.  The 
claims file currently contains reports of VA treatment 
rendered in 1977 and reports of treatment rendered in 1998.  
Therefore, another attempt to obtain any outstanding VA 
treatment reports should be made.  
 
The veteran has not responded to an April 2003 VCAA letter 
with regard to his claim for a higher initial rating for 
residuals of a left hip fracture.  From his testimony it 
appears that the veteran may have sought medical treatment 
for his left hip disability since June 1978.  Therefore, 
another attempt should be made by the RO to ask the veteran 
to identify health care providers, who may have treated him 
since June 1978 to the present for residuals of a left hip 
fracture.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Also, because the claim is for an increased 
initial rating, which has been assigned a staged rating of 
10 percent between 1978 and 1996, and 20 percent from 1996 to 
the present, the veteran is reminded that evidence of the 
level of left hip impairment throughout this timeframe is 
relevant and helpful to an equitable adjudication of his 
claim.

The duty to assist also includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The most recent VA examination was 
performed in November 1998.  The November 1998 VA examiner 
did provide range of motion in degrees for the veteran's 
service-connected left hip disability; otherwise he did not 
discuss the findings required by DeLuca v. Brown, 8 Vet. App. 
202, 205-08 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
For example, he did not specify whether there was any 
anatomical damage, or describe any functional loss, including 
the inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance.  The 
examiner did not specify whether there was any functional 
loss due to pain or weakness, if possible measured in degrees 
of limitation of motion, nor document all objective evidence 
of those symptoms.  In addition, the examiner did not provide 
an opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
re-examination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's left hip 
disability exhibits weakened movement, excess fatigability, 
or incoordination; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 205-08; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The examiner should also express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups and whether the veteran has 
arthritis due to his December 1978 fracture.  

During the pendency of this appeal, the criteria governing 
the evaluation of scars were revised in August 2002.  See 67 
Fed. 49,590-99 (July 31, 2002); 38 C.F.R. § 4.118 (2003).  
Consequently, the veteran should be re-examined to gather the 
information required for the RO to consider both the old and 
new rating criteria.  Since the appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability rating, the entire period 
must be considered to ensure that consideration is given to 
the possibility of staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without consideration of the former and current rating 
criteria for skin and compliance with the notice and duty to 
assist provisions of the VCAA and affording the appellant due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for the above reasons, a remand to the RO is 
required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of a left hip fracture since 
June 1978 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
dermatologic examinations to ascertain 
the nature and extent of residuals of a 
left hip fracture to include a surgical 
scar.  The claims file and this remand 
must be reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The examination reports should 
include a detailed account of all 
manifestations of relevant pathology 
found.  

The veteran should be examined by an 
orthopedist determine the nature and 
extent of the veteran's residuals of a 
left knee fracture.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected left hip disability and 
indicate the presence of arthritis and 
whether it is related to the December 
1977 fracture.

The dermatologic examiner should 
expressly give the extent of the surgical 
scarring on the left hip in square inches 
or square centimeters, should indicate 
whether the veteran's surgical scarring 
is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  

The examiners should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

4.  After completion of the above, the RO 
should readjudicate the veteran's 
increased rating and earlier effective 
date claims, including any additional 
evidence obtained by the RO on remand.  
In particular, the RO's review of an 
increased rating for residuals of a left 
hip fracture claims should include 
consideration of the former and current 
provisions of 38 C.F.R. § 4.118 (2001, 
2003) and whether staged ratings are 
warranted for the veteran's disabilities 
under Fenderson, supra.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



